OPINIONS OF THE SUPREME COURT OF OHIO
     The full texts of the opinions of the Supreme Court of
Ohio are being transmitted electronically beginning May 27,
1992, pursuant to a pilot project implemented by Chief Justice
Thomas J. Moyer.
     Please call any errors to the attention of the Reporter's
Office of the Supreme Court of Ohio. Attention: Walter S.
Kobalka, Reporter, or Deborah J. Whitten, Administrative
Assistant. Tel.: (614) 466-4961; in Ohio 1-800-826-9010.
Your comments on this pilot project are also welcome.
     NOTE: Corrections may be made by the Supreme Court to the
full texts of the opinions after they have been released
electronically to the public. The reader is therefore advised
to check the bound volumes of Ohio St.3d published by West
Publishing Company for the final versions of these opinions.
The advance sheets to Ohio St.3d will also contain the volume
and page numbers where the opinions will be found in the bound
volumes of the Ohio Official Reports.

      In re Resignation of Bernabei.
      Stark County Bar Association v. Bernabei.
      [Cite as In re Resignation of Bernabei (1992),     Ohio
St.3d     .]
      (Nos. 92-1978 and 92-1705 -- Submitted December 10, 1992
-- Decided December 18, 1992.)
      The resignation of Vincent J. Bernabei, Attorney
Registration No. 0016965, is accepted; case No. 92-1705, Stark
Cty. Bar Assn. v. Bernabei, is dismissed as moot.
      For earlier case, see (1992), 65 Ohio St.3d 1202, 601
N.E.2d 41.
      Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown
and Resnick, JJ., concur.